*590
Opinion.

Per curiam,:
We think the chancellor did right to sustain the demurrer to the bill, and he was not bound to tender to complainants leave to amend; but since it may be that some of the complainants are not barred by the statute of limitation as to some of the matters mentioned in the bill by reason of disabilities existing when a right of action accrued, and still continuing, we will reverse the decree, merely to add to it a dismissal of the bill without prejurice to the right of any of the complainants to exhibit another bill as they may be advised, but the costs of this appeal will be taxed against the appellants.

Decree accordingly.